             Case 19-50039-btb      Doc 30     Entered 04/16/19 12:15:11       Page 1 of 4



WILLIAM A. VAN METER, ESQ.
Nevada State Bar No. 2803                                          Electronically Filed on: April 16, 2019
P.O. Box 6630
Reno, Nevada 89513
Telephone: (775) 324-2500

Chapter 13 Trustee
                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF NEVADA

In re:                                                   CASE NO. 19-50039-BTB
                                                         CHAPTER 13
JULIETTE R. ROBERSON,
                                                         TRUSTEE’S OBJECTIONS TO
         Debtor.                                         CONFIRMATION OF AMENDED
                                                         CHAPTER 13 PLAN

                                                        Hearing Date: 04/25/2019
                                                        and Time:      3:00 pm
                                                      / (Time Required – 1 minute)

The Trustee objects to confirmation of the Debtor(s) Chapter 13 Plan or any Amended Plan to the extent
the proposed Plan contains provisions inconsistent with the provisions of 11 U.S.C. §1322 or to the
extent the requirements of 11 U.S.C. §1325 have not been satisfied. In connection with plan
confirmation, the Trustee requests that the court determine that the Debtor has complied with 11 U.S.C.
§ 521(a)(1) and, that the automatic dismissal provisions of 11 U.S.C. § 521(i) do not apply.

The Trustee raises the following additional confirmation issues that are checked below:

__X__ The Debtor(s) projected Disposable Income during the applicable Commitment Period is not
applied to make payments to unsecured claims in this case. 11 U.S.C. §§1325(b)(1)(B) & (b)(2). Based
on the supporting documentation provided to the Trustee and the Trustee’s review of the Debtor’s form
B22C and Schedules I and J, the Debtor(s) has miscalculated their Current Monthly Income as defined
by 11 U.S.C. § 101(10A) and their disposable income as defined by 11 U.S.C. § 1325(b)(2).
        The debtor’s form 22C-2 results in a Disposable Monthly Income (Line #45) in the amount
of $1,550.00; which requires unsecured creditors to receive a minimum distribution of $93,000.00.
The currently proposed plan does not adequately provide for this figure, nor does it provide for
sufficient funds to account for a 100% distribution to all allowed unsecured creditors. The Trustee
believes the debtors should present evidence supporting the departure from Form 22C.


__X__ The Plan does not provide for all scheduled administrative, secured and priority claims and/or
the proposed Plan payments are not adequate to provide for full payment of all administrative, secured
and priority claims. 11 U.S.C. §1322(a).
       RC Willey Secured $1,006.00
       Americredit (2016 GMC Terrain Lease) AR $8,395.69
            Case 19-50039-btb       Doc 30     Entered 04/16/19 12:15:11       Page 2 of 4




__X__ The Debtor(s) have not provided all requested tax returns or have failed to file all federal, state
and/or local tax returns required by 11 U.S.C. § 1308. 11 U.S.C. § 1325(a)(9); Section 1228 of the
Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (not codified in Title 11).
       2016, 2017 and 2018 Tax Returns


_ X __ Other. The Trustee requests the following additional documentation:
       Loan maturity information (2014 Victory Cross Country)
       Current Income documentation
       Explanation of change in Tax liability (Amended Sch I = 14.99% of gross)




       DATED: April 16, 2019                                  /S/ WILLIAM A. VAN METER
                                                              William A. Van Meter, Trustee
            Case 19-50039-btb        Doc 30     Entered 04/16/19 12:15:11       Page 3 of 4



                                    CERTIFICATE OF SERVICE

        Pursuant to Fed. R. Bankr. P. 9014, 7004 and Fed. R. Civ. P. 4(g), I Candice Walker hereby
swear under penalty of perjury that I am over the age of 18, not a party to the within action, and that on
April 16, 2019, I Electronically Filed the attached TRUSTEE’S OBJECTIONS TO
CONFIRMATION OF AMENDED CHAPTER 13 PLAN and that upon the filing of the document I
anticipate that the Bankruptcy Court will thereafter generate a Notice of Electronic Filing and
electronically transmit the document to:

       Dated: April 16, 2019

                                                                       /S/ Candice Walker
                                                                       Candice Walker



TRICIA M. DARBY, ESQ.
DARBY LAW PRACTICE, LTD.
4777 CAUGHLIN PARKWAY
RENO, NV 89519



JULIETTE R. ROBERSON                          Served by First Class Mail
10305 CULIACAN PASS TRAIL
RENO, NV 89521
           Case 19-50039-btb   Doc 30   Entered 04/16/19 12:15:11   Page 4 of 4



William A. Van Meter
Chapter 13 Trustee
P.O. Box 6630
Reno, NV 89513




JULIETTE R. ROBERSON
10305 CULIACAN PASS TRAIL
RENO, NV 89521
